Citation Nr: 0806864	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
September 1946 to March 1949.  He died in April 1980.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied 
service connection for the cause of the veteran's death, 
finding that the appellant had not submitted new and material 
evidence to reopen her claim.  In November 2003, she 
testified before a member of the Appeals Team at the RO.  

In February 2005, the Board reopened the appellant's case 
based on new and material evidence, but remanded the claim 
for additional development and readjudication on the merits.  
In March 2006, the Board again remanded the claim for 
additional development.  


FINDINGS OF FACT

1.  The veteran died in April 1980; a death certificate 
signed by Dr. Tolentino indicates the cause of death was 
pulmonary tuberculosis ("PTB"); a death certificate signed 
by Dr. Caylao indicates the cause of death was "general 
peritonitis due to infection post-operative herniotomy".

2.  At the time of his death, service connection was in 
effect for post-operative residuals of a herniorrhaphy 
conducted in February 1949.  

3.  The most persuasive evidence of record indicates the 
cause of the veteran's death was not related to his service.




CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  

In this case, the appellant alleges that the veteran's 
service-connected post-operative residuals of a herniorrhaphy 
caused his death.  She was provided with VCAA notice letters 
in February 2002, March 2004, March 2005, and March and July 
2006.  The February 2002 letter provided her with notice of 
the evidence necessary to substantiate her claim for the 
cause of veteran's death, including due to a nonservice-
connected disability.  In addition, the March 2004, March 
2005, and March and July 2006 letters explained the evidence 
needed to substantiate a claim for DIC benefits based on a 
service-connected disability and nonservice-connected 
disability.  The letters notified her of the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The March 2005 letter also specifically 
requested that she submit any evidence in her possession 
pertaining to her claim.  

The VCAA letters did not notify the appellant of the 
veteran's service-connected conditions.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that all VCAA notice errors, (at least with regard to the 
first four VCAA notice elements) are presumed prejudicial.  
Sanders v. Nicholson, 487 F.3d 881, 890 (Fed. Cir. 2007).  
Where notice is lacking, the burden is on VA to show that the 
lack of notice was not prejudicial.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
show that the purpose of the notice was not frustrated, e.g., 
by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887.   

Although the VCAA letters did not notify the appellant that 
the veteran was service-connected for post-operative 
residuals of a herniorrhaphy, her correspondence and 
testimony at the November 2003 hearing clearly indicates she 
understood that he was service-connected for this condition.  
So this notice deficiency was not prejudicial error and did 
not affect the essential fairness of the adjudication.  
Overton v. Nicholson, 20 Vet. App. 427, 442-443 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
The July 2006 letter provided notice on the rating and 
effective date elements.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in February 2002, prior to the RO's initial 
decision in September 2002.  There was a timing deficiency 
with regard to the March 2004, March 2005, March and July 
2006 notice.  The timing deficiency was cured, however, by 
readjudication of the claim in a February 2007 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The veteran's service treatment records were of record when 
the appellant filed her claim.  Also of record were letters 
and records from private physicians - Drs. Gomez, Escano, 
Caylao, Macaraeg, Lamibao, Taruc; reports of VA examinations; 
a 1971 discharge summary from a VA hospital; various lay 
statements; a death certificate signed by Dr. Tolentino; a 
death certificate signed by Dr. Caylao.  In developing her 
claim, VA obtained a March 1973 VA medical certificate, and 
inpatient treatment records from a VA hospital dated in 1971.  
VA attempted to obtain treatment records from Drs. Tolentino 
and Caylao, but these records were unavailable.  Dr. Caylao 
offered a medical opinion as to the cause of the veteran's 
death.  A VA medical opinion was also requested from a VA 
physician in February 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death. Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)-(3).  To be a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather is 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including active tuberculosis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.


Legal Analysis

The veteran's service treatment records indicate he was 
diagnosed with a right inguinal hernia in January 1949.  He 
underwent a herniorrhaphy to repair this condition in 
February 1949.  The report of his March 1949 separation 
physical indicates there were no complications or sequelae 
(i.e. residuals).  A right inguinal herniotomy scar was 
noted.  

In a June 1954 rating decision, the veteran was granted 
service connection for post-operative residuals of the 
herniorrhaphy and assigned a 0 percent rating for the scar.  
The reports of VA examinations conducted in April 1959 and 
April 1960 indicate he had a well-healed scar approximately 1 
1/2 inches long without evidence of a recurring hernia.  

A March 1961 record from Dagupan Chest Clinic and dispensary 
indicates the veteran tested positive form pulmonary 
tuberculosis, which was inactive.

A May 1961 letter from Dr. Escano states that there was a 
recurrence of the hernia.  

In August 1971, the veteran was admitted to a VA hospital 
after a two-month history of severe pain in the right 
inguinal area.  It was determined that he had a right 
inguinal hernia and he underwent a herniorrhaphy in September 
1971 without complication or evidence of infection.  It was 
noted that he had active pulmonary tuberculosis for which he 
was given antibiotics.

An April 1972 record from Dr. Caylao indicates the veteran 
complained of severe pain in the right inguinal region, 
chronic cough, a low grade fever, anorexia, hypogastric pain, 
numbness in the lower extremities, and general body weakness.  
On physical examination there was evidence of a post-
operative scar 5 inches in length and there was tenderness to 
palpation over that region.  The diagnoses were post-
operative residuals scar from the herniorrhaphy and pulmonary 
tuberculosis, active, minimal.  

A March 1973 VA medical certificate indicates the veteran 
complained of chills, fever, body weakness, and pus from an 
infected surgical incision.  The diagnosis was an infected 
surgical incision.  

A November 1974 letter from Dr. Macaraeg states that there 
were small ulcerated wounds in the area surrounding the 
herniorrhaphy scar that were poorly nourished and infected.

An August 1975 medical certificate from Dr. Lomibao states 
that the veteran's chief complaint was swelling of the right 
inguinal region.  The doctor said that the scar had become 
ulcerated and infected and that the veteran could barely walk 
because of the pain.
  
The report of an October 1975 VA examination indicates the 
veteran had superficial scratches that were infected around 
the herniorrhaphy scar.  The doctor noted that these 
scratches appeared to be self-inflicted.  

An August 1977 letter from Dr. Taruc indicates the veteran 
had post-operative residuals of a herniorrhaphy, diabetes, an 
ulcer, active pulmonary tuberculosis, general body weakness, 
poor vision, and poor hearing.  The doctor stated that these 
findings resulted in the veteran being totally disabled.  

A January 1979 letter from Dr. Taruc indicates the veteran 
was treated for a mass at the right inguinal region.  The 
diagnosis was inguinal hernia, recurrent, swollen, 
exquisitely tender with a tendency to strangulate.  

In May 1980, the appellant filed a claim for DIC benefits 
along with a copy of a death certificate, which indicated the 
cause of the veteran's death was pulmonary tuberculosis.  
Although the signature is illegible, the appellant informed 
the RO that Dr. Tolentino signed this document.  The RO 
attempted to obtain the veteran's medical records from Dr. 
Toletino.  In a May 2002 statement, the doctor said that he 
signed the certificate just to facilitate the burial.  He 
said he did not attend to the veteran, but was told by a 
family member that the veteran had died from pulmonary 
tuberculosis.  The death certificate indicates the doctor 
certified that he attended to the veteran in February and 
March preceding his death.

In December 1981, the appellant submitted another death 
certificate, which indicated the cause of the veteran's death 
was general peritonitis due to an infection post-operative 
herniotomy.  Although the signature is illegible, the 
appellant informed the RO that Dr. Caylao signed this 
document.  In an April 1983 statement, Dr. Caylao stated that 
he treated the veteran from 1979 until his death.  He 
affirmed that the cause of death was peritonitis due to a 
chronic infection stemming from the herniorrhaphy.   

At the November 2003 hearing, the appellant stated that she 
believed the veteran never fully healed after the 
herniorrhaphy.  When asked why one of the death certificates 
noted that the cause of death was pulmonary tuberculosis, she 
explained that the regulations were strict and she could not 
bury the veteran without a signature from the Municipal 
Health Officer.  She said that her brother went to city hall 
and that the Health Officer did not even ask what the veteran 
died of, but simply indicated pulmonary tuberculosis.  When 
asked again, she said that for two years prior to the 
veteran's death, he had been treated for coughs and colds and 
given medication.  She suggested that this was why the Health 
Officer believed the veteran died of pulmonary tuberculosis.  

An April 2006 lay statement from R.S. and E.S. states that 
they were friends of the veteran and that he died from an 
infection, post-operative herniotomy as noted on the copy of 
the death certificate signed by Dr. Caylao.   

In May 2006, the appellant submitted a statement that she 
said was signed by Dr. Caylao in April 2006.  The signature 
is illegible.  The doctor stated that according to his 
observation, the veteran died due to an inguinal infection 
with complications to the abdominal cavity.  Dr. Cayloa was 
the Municipal Health Officer at Mabalacat, Pampanga.  The RO 
attempted to obtain the veteran's medical records from the 
Municpal Health Office, but, was informed in an August 2006 
letter that the records were no longer available.  

In February 2007, the veteran's claims file was reviewed by a 
VA physician who opined that it was less likely than not that 
the cause of the veteran's death was related to residuals of 
the inguinal hernia and herniorrhaphy.  The doctor stated 
that peritonitis is unlikely to develop secondary to an 
infected herniorrhaphy scar.  She explained that a 
herniorrhaphy scar is superficial and does not involve the 
peritoneum.  She noted that the surgery itself happened 10 
years prior to the veteran's death and that it was unlikely 
that an infection occurring at a herniorrhaphy scar could be 
severe enough to cause debility.  Although she did not state 
that pulmonary tuberculosis was the more likely cause of the 
veteran's death, she did state that it was unlikely that the 
pulmonary tuberculosis was related to his service.

Unfortunately, the evidence does not clearly establish the 
cause of the veteran's death.  The conflicting death 
certificates were both signed by Municipal Health Officers 
who certified that they attended to the veteran at the time 
of his death.  Dr. Tolentino, who certified that the veteran 
died of pulmonary tuberculosis, later stated that he did not 
attend to the veteran and that he was told by a relative that 
he had died of pulmonary tuberculosis.  This is more credible 
than the appellant's first assertion that the Health Officer 
had indicated pulmonary tuberculosis without reason and 
apparently of his own accord.  When questioned again, she 
admitted that the veteran had been treated for pulmonary 
tuberculosis for two years prior to his death and this was 
likely the reason why Dr. Tolentino certified that this 
condition was the cause of the veteran's death.  The medical 
records confirm the veteran was diagnosed with inactive 
pulmonary tuberculosis in 1961 and the disease became active 
by the time he was admitted to the VA hospital in 1971.  

The evidence establishes that the veteran had an infection of 
the skin around the scar and a recurrent inguinal hernia, but 
it is not entirely clear how these conditions contributed to 
his death.  Unfortunately, the record contains discrepancies 
with regard to the cause of his death and the actual 
treatment records are no longer available.  

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The February 2007 VA examiner's opinion that the service-
connected post-operative residuals of a herniorrhaphy were 
not related to the veteran's death is based on a review of 
the entire claims file, including the death certificates 
signed by Drs. Caylao and Tolentino.  For this reason, this 
opinion is especially probative.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
Furthermore, the VA examiner provided a rationale for her 
opinion, stating that a herniorrhaphy scar is superficial and 
not connected to the perineum.  Therefore, it is unlikely 
that any infection of the scar, whether self-inflicted or 
not, would cause peritonitis.  Furthermore, the actual 
herniorrhaphy occurred in February 1971 - nine years prior to 
his death.  He was released from the hospital in good health 
without signs of infection.  

Dr. Caylao's opinion that the veteran's death was caused by 
peritonitis due to an infection from the herniorrhaphy is 
less probative because it is not supported by the medical 
evidence and the doctor did not provide a rational for his 
opinion.  There are no actual treatment records supporting 
the fact that the veteran had peritonitis or an infection of 
the abdominal cavity following the herniorrhaphy in 1971.  
The evidence only indicates that he had a recurring hernia 
and an infection of superficial scratches around his 
herniorrhaphy scar.  

The evidence indicates the veteran also had active pulmonary 
tuberculosis, a serious medical condition for which he was 
treated for in the two years preceding his death.  The 
tuberculosis was not incurred during service or within one 
year following separation from service.  Therefore, even 
assuming arguendo that this was the actual cause of his 
death, as suggested by some of the evidence, this condition 
was not related to his military service.

For these reasons, the claim for service connection for the 
cause of the veteran's 
death must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the appellant's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


